IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                       C=2   •••-4
                                                                                          CI
                          DIVISION ONE                                         =Cs    -•••1
                                                                               CY    rn
                                                                               rn
                                                                               C.)    tn-n...r.
STATE OF WASHINGTON,                                No. 78169-3-1
                                                                                      P--0111
                    Respondent,                                                       wric
                                                                                       =1-
                                                                                       cr7(0
             V.                                     UNPUBLISHED OPINION 4.1

ARIEMUS ZELLOUS,

                    Appellant.                      FILED:    °EC'3 1 2018


      PER CURIAM   — Ariemus Zellous appeals the    DNA fee imposed as part of

his sentence for failing to register as a sex offender. Zellous contends, and the

State concedes, that the $100 DNA collection fee should be stricken under State

v. Ramirez, 191 Wn.2d 732, 746-50, 426 P.3d 714(2018) because Zellous' DNA

is already on file with the Washington State Patrol Crime Lab. We accept the

concession of error and remand for the court to strike the DNA fee from the

judgment and sentence.

      Remanded for amendment of the judgment and sentence.

                           FOR THE COURT: